FILED
                           NOT FOR PUBLICATION
                                                                               FEB 19 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERT CRAIG WOODROFFE,                          No.   18-35996

              Plaintiff-Appellant,               D.C. No. 2:15-cv-02390-SB

 v.
                                                 MEMORANDUM*
JILL CURTIS; PEDRO, Captain;
IVERSON, Captain; LYTLE, Captain; K.
SHORT; SHELTON, Doctor; R. A.
YOUNG, Lieutenant; D. GREEN;
MICHEAL JORDEN,

              Defendants-Appellees,

 and

STATE OF OREGON; ELLEN
ROSENBLUM; SHANNON M.
VINCENT; VICTOR BEERBOWER;
COLETTE S. PETERS; MICHAEL F.
GOWER; GREG JONES; ERICA SAGE;
MARK NOOTH; JERI TAYLOR; JOHN
MYRICK; LINDA SCHUTT;
ENRIGNES, Lieutenant; BOSTON,
Lieutenant; EDISION, Lieutenant;
PRIMMER, Sergeant; RANSIER,
Correctional Officer; HILLMICK; R.
KRUEGER; MICHAEL MAHONY;


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
MARTIN; NORTON, Doctor; JAMES
DEACON; WILSEN; LEONARD
WILLIAMSON; HAGA, Sergeant;
HOSKINS; T. RIDLEY; DWAYNE
GREEN; MCMILLIN, Lieutenant;
STEWART, Lieutenant,

             Defendants.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                           Submitted February 17, 2021**


Before: SILVERMAN, CHRISTEN, and R. NELSON, Circuit Judges

      Plaintiff Robert Woodroffe appeals the district court's order granting

summary judgment in favor of the defendants in his prisoner civil rights action.

We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Albino v.

Baca, 747 F.3d 1162, 1168 (9th Cir. 2014), and affirm.

      The district court did not abuse its discretion by extending the summary

judgment deadline after it had expired. See Bateman v. U.S. Postal Serv., 231 F.3d

1220, 1224 (9th Cir. 2000) (explaining that excusable neglect “covers cases of

negligence, carelessness and inadvertent mistake” by counsel).

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         2
      Plaintiff argues that he was denied discovery. However, he has not

identified what discovery he was denied or how he was prejudiced. See Hallett v.

Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth the standard of review for

discovery rulings and holding that we affirm, unless the plaintiff makes “the

clearest showing” of “actual and substantial prejudice” from the denial of

discovery).

      Plaintiff waived the claims dismissed from the Third Amended Complaint

with leave to amend when he declined to amend the claims. First Resort, Inc. v.

Herrera, 860 F.3d 1263, 1274 (9th Cir. 2017).

      The district court properly dismissed the unexhausted Eighth Amendment

and First Amendment retaliation claims. See 42 U.S.C. § 1997e(a) (requiring that

prisoners exhaust their available administrative remedies); McKinney v. Carey, 311

F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (holding that claims must be

completely exhausted before a prisoner files his action).

      Summary judgment was proper for the defendants on the remaining First

Amendment retaliation claims. Plaintiff failed to establish that defendants lacked

legitimate correctional reasons for their actions, he suffered adverse actions, and/or

a link between specific protected activities and the actions. See Watison v. Carter,




                                           3
668 F.3d 1108, 1114-15 (9th Cir. 2012) (setting forth the elements of a First

Amendment retaliation claim).

      Plaintiff waived his remaining claims in his opening brief. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (holding that issues listed,

but not discussed in the body of the opening brief, have been waived).

      AFFIRMED.




                                          4